Per Curiam.

Reed sued the appellants, who are mill owners, on the following receipt: _
“ Null Mills, December 25,1855. Received of John Reed, two hundred bushels wheat in store. Hatfield and McIlwaine.”
Averment that the wheat was to be returned on demand, or the value of wheat at the time of such demand, paid, &c.
Denial, and also several special defenses, filed, which need not be further noticed, as the only point relied on by brief of appellants is, that the evidence does not sustain the allegations of the complaint. The plaintiff had judgment for 270 dollars.
It is insisted that the plaintiff declared upon an alternative contract, and that the evidence discloses a conditional one.
We have examined the evidence, and think that it tends strongly to sustain the finding and judgment. We cannot, therefore, disturb the judgment.
The judgment is affirmed with 10 per cent, damages and costs.